United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. COURTS, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Little Rock, AR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1638
Issued: October 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 1, 2016 appellant filed a timely appeal from February 4 and April 7, 2016
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant is entitled to reimbursement of health benefits
insurance (HBI) premiums for the period February 9, 2014 to May 4, 2015; and (2) whether
OWCP properly calculated appellant’s wage-loss compensation for the period December 20
to 31, 2013.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP initially accepted that on November 1, 2006 appellant, then a 41-year-old
investigator, sustained a medial meniscus tear of her left knee due to a fall from a ladder at work.
She stopped work on November 6, 2006 and underwent OWCP-authorized anterior cruciate
ligament reconstruction and medial/lateral meniscus debridement of her left knee on
December 12, 2006. Appellant received disability compensation on the daily rolls beginning
December 27, 2006 and on the periodic rolls beginning January 21, 2007. She returned to lightduty work on February 10, 2007 and stopped work shortly thereafter. Appellant was terminated
by the employing establishment on May 22, 2007 because she did not return to available lightduty work despite the fact that an attending physician had released her to such work. OWCP
accepted appellant’s claim for a recurrence of disability (Form CA-2a) effective May 23, 2007
and paid her disability compensation on the periodic rolls.
On June 10, 2009 appellant underwent OWCP-authorized left knee surgery, including
meniscectomy and anterior cruciate ligament revision surgery. In September 2009 OWCP
expanded the accepted conditions to include sprain of the acromioclavicular joint of the right
shoulder and several additional left knee conditions -- bone contusion, cruciate ligament sprain,
retear of the medial meniscus, retear of the lateral meniscus, and anterior cruciate ligament
disruption.
By decision dated February 25, 2010, OWCP terminated appellant’s wage-loss
compensation benefits effective March 14, 2010. It based its termination action on an October 6,
2009 report of Dr. John L. Vander Schilden, an attending Board-certified orthopedic surgeon.
Appellant requested reconsideration.
By decision dated July 26, 2010, OWCP denied modification of its February 25, 2010
termination decision, finding that the medical evidence submitted was insufficient to establish
that appellant continued to be totally disabled from all work due to the accepted conditions.
Appellant again requested reconsideration. In a February 28, 2011 decision, OWCP
denied modification of its July 26, 2010 decision. Appellant filed an appeal with the Board.
In a June 6, 2012 decision,2 the Board reversed OWCP’s February 28, 2011 decision and
thereby reversed OWCP’s termination of appellant’s wage-loss compensation effective
March 14, 2010. The Board found that Dr. Vander Schilden’s October 6, 2009 report was not
sufficiently well rationalized to justify the termination of appellant’s wage-loss compensation
effective March 14, 2010. Appellant was returned to the periodic rolls.

2

Docket No. 11-1988 (issued June 6, 2012).

2

On a Form EN1032, signed on February 4, 2013,3 appellant reported that she had been
employed since April 19, 2012 by the Department of Veterans Affairs as a clinical pastoral
education resident (student chaplain) at a rate of pay of $13.17 per hour.4
In an April 3, 2013 e-mail to an OWCP claims examiner, appellant indicated that she
participated in the clinical pastoral education resident program at the Department of Veterans
Affairs for 40 hours per week and she took both clinical and educational seminars. She advised
that the program was accredited through the Association for Clinical Pastoral Education (ACPE)
but was not considered a degree program.
In accordance with the Board’s June 6, 2012 decision, OWCP made supplemental
payments to appellant to effectively reinstate her wage-loss compensation to the date of the
March 14, 2010 termination. Based on appellant’s wages as a clinical pastoral education resident
beginning April 19, 2012 and continuing, OWCP determined her percentage of wage-earning
capacity under the principles of the Albert C. Shadrick case.5 OWCP characterized the pay
appellant received in this job as a stipend. In making these payments, it deducted HBI premiums
for Blue Cross Blue Shield (BCBS) health insurance coverage for the period March 14, 2010 to
April 16, 2013.
In a November 6, 2013 letter to OWCP, appellant noted that her HBI plan through BCBS
was terminated after her wage-loss compensation was terminated effective March 14, 2010. She
indicated that, after the Board reversed the termination of her wage-loss compensation, OWCP
deducted HBI premiums for BCBS coverage from the wage-loss compensation it paid her for a
three-year period that she could not use her HBI plan. Appellant asserted that OWCP improperly
deducted these HBI premiums from her wage-loss compensation and requested that it refund
them to her.
On December 20, 2013 OWCP paid appellant $6,830.63 through an electronic funds
transfer in order to reimburse her for the HBI premiums for BCBS health insurance that were
deducted from her compensation payments during the period March 14, 2010 to April 16, 2013.
In a payment record for this transaction, OWCP noted that appellant’s HBI plan had been
terminated on March 14, 2010 but reinstated as of April 17, 2013. OWCP indicated that HBI
premium deductions (code 104 for the BCBS plan) were made for the period March 14, 2010 to
April 16, 2013 despite the termination of the HBI plan. It advised that it had been confirmed that
appellant could not use her HBI plan for this period and that the refund was appropriate given
her inability to use the HBI plan.

3

Each Form EN1032 requested information about earnings and employment activity for the 15 months prior to
the signing of each form.
4

Appellant indicated that the job was located at the Louis A. Johnson Veterans Affairs Medical Center in
Clarksburg, West Virginia. She reported that she had actual gross earnings of “$18,964.80 gross year 2012.” In a
Form EN1032, signed on July 10, 2013, appellant advised that she continued to work for the Department of
Veterans Affairs as a clinical pastoral education resident at a rate of pay of $13.55 per hour. Appellant indicated
that she had actual earnings of “$13,591.44 to date.”
5

See infra note 22.

3

Appellant telephoned OWCP on January 3, 2014 and advised that, despite being refunded
the HBI premiums deducted for the period March 14, 2010 to April 16, 2013, she still was
unable to use her HBI plan.
In a January 7, 2014 letter, appellant requested that OWCP pay her wage-loss
compensation for total disability because her job as a clinical pastoral education resident for the
Department of Veterans Affairs ended on December 29, 2013. She indicated that she did not
have any income other than her wage-loss compensation. Appellant advised OWCP that she had
accepted a job as a chaplain with the Veterans Administration pending the completion of a
background check and noted that the tentative start date for the job was no later than
February 26, 2014.
In a January 9, 2014 letter to an OWCP regional director, appellant again indicated that
the Board, in its June 6, 2012 decision, had reversed the termination of her wage-loss
compensation, effective March 14, 2010, but noted that OWCP had failed to reinstate her HBI
coverage with BCBS. She asserted that OWCP had informed her that her HBI coverage would
be reinstated, effective June 2, 2013 but appellant confirmed with BCBS that her HBI coverage
had not been reinstated despite the fact that OWCP continued to deduct HBI premiums from her
wage-loss compensation. Appellant indicated that her participation in the clinical pastoral
education resident program had concluded on December 20, 2013 and that her wage-loss
compensation should return to total disability effective December 20, 2013.
In a January 14, 2014 letter, OWCP advised appellant that it was enclosing a Health
Benefits Election Form (Standard Form 2809) that she needed to complete and return with her
selection of an HBI plan. In making this selection, it requested that appellant use an effective
date of January 12, 2014. OWCP informed appellant that her HBI coverage would remain in a
cancelled status until such time as the Standard Form 2809 was completed and returned.
In a January 23, 2014 letter, appellant requested that OWCP refund her for the HBI
premiums from April 17, 2013 to “whatever date in January 2014 the insurance actually
become[s] effective.” She indicated that she mailed the Standard Form 2809 to OWCP on
January 21, 2014 and noted that she was requesting reinstatement of the same HBI plan she had
when her compensation benefits were terminated in 2010.6
In a January 28, 2014 letter, an OWCP district director responded to appellant’s
January 9, 2014 letter. She indicated that appellant’s wage-loss compensation was terminated
effective March 14, 2010, but was later reinstated per the Board’s June 6, 2012 decision. The
district director acknowledged that appellant’s HBI coverage was not reinstated at the same time
as her wage-loss compensation due to an oversight. She indicated that it had been confirmed that
appellant’s HBI coverage had not been reinstated during the period March 14, 2010 to
April 16, 2013. The district director advised that BCBS confirmed that appellant had not used
her HBI coverage during the period March 14, 2010 to April 16, 2013 and, therefore, OWCP
reimbursed her for the HBI premiums that were deducted from her compensation payments
during that period by issuing her a $6,830.63 check on December 20, 2013. She noted that,
because appellant had not been using the HBI coverage, she had the option of reinstating her
6

Appellant indicated that she previously had the standard federal plan with BCBS.

4

HBI coverage retroactive to April 17, 2013, or requesting a reimbursement of the HBI
deductions for the period April 17, 2013 to the present. The district director noted that, by letter
dated January 23, 2014, appellant requested reimbursement of the health insurance premiums
from April 17, 2013 through January 2014 and she advised that this reimbursement was currently
being processed. She further noted that, in the January 23, 2014 letter, appellant had requested
enrollment in the same BCBS plan in which she previously had been enrolled, but advised that
she still needed to complete and return a Standard Form 2809 which identified the code for the
plan she wished to select. The district director indicated that appellant had previously been
enrolled with BCBS under code 104.
On January 30 , 2014 OWCP received the completed Standard Form 2809 in which
appellant elected to have HBI coverage with the Federal Employees Health Benefits (FEHB)
Program under BCBS (code 104) effective January 12, 2014. A portion of the form was
completed by an OWCP official as OWCP was designated as the entity administering the
coverage.
Also on January 30, 2014 OWCP issued appellant a $1,656.84 check in order to
reimburse her for the HBI premiums for BCBS health insurance that were deducted from her
compensation payments during the period April 17, 2013 to January 11, 2014. In payment
records for this transaction, it noted that, for the period April 17, 2013 to January 11, 2014,
appellant had HBI premium deductions (code 104 for the BCBS plan) taken from her wage-loss
compensation despite not having access to HBI coverage. Therefore, appellant was entitled to
reimbursement for HBI premium deductions for this period. It was noted that appellant chose to
have coverage under BCBS (code 104) effective January 12, 2014.
In a February 4, 2014 letter, appellant advised OWCP that her HBI coverage still had not
been restarted even though she submitted a Standard Form 2809 making an election of FEHB
coverage.
In an April 16, 2015 letter, appellant advised OWCP that her problems with HBI
coverage had not been resolved despite inquiries she made to BCBS and the Office of Personnel
Management (OPM). She argued that she should not be liable for HBI premiums given that
OWCP had failed to notify BCBS of the termination of her HBI coverage.
In a May 21, 2015 letter, OWCP advised appellant that she had been reimbursed the HBI
benefits for the appropriate period. It noted that appellant’s HBI enrollment had been transferred
back to her former employing establishment, U.S. Courts, Office of the Public Defender, and
advised her that, if any HBI deductions for BCBS were made from February 9, 2014 to the
present, then she had to address the issue with her former employing establishment.
On July 9, 2015 OWCP received a FECA Health Benefits Transmittal Sheet which was
signed by an OWCP health benefits technician on July 9, 2015. The portion of the form to be
completed by an OWCP claims examiner (Part A) contained the name of a claims examiner, but
no signature of that claims examiner. In Part A of the form, the HBI code was listed as 104 and
the “Transfer Effective Date” for HBI coverage was listed as February 9, 2014. OWCP also
received a Notice of Change in Health Benefits Enrollment (Standard Form 2810) which was

5

signed by an OWCP official on July 9, 2015, it was noted that OWCP had accepted transfer of
appellant’s HBI enrollment with BCBS under code 104.
OWCP had also been developing the evidence as to whether appellant continued to be
disabled from all work. Based on the medical evidence, on January 28, 2014, OWCP terminated
appellant’s wage-loss compensation effective February 9, 2014. It based its termination action
on October 17 and November 16, 2013 medical reports of Dr. Peter K. Thrush, a Board-certified
orthopedic surgeon. Appellant appealed this decision to the Board.
In a May 5, 2015 decision,7 the Board reversed OWCP’s January 28, 2014 termination of
appellant’s wage-loss compensation effective February 9, 2014. The Board found that OWCP’s
conversion of Dr. Thrush from an impartial medical specialist to an OWCP referral physician
deprived appellant of the opportunity to exercise her right, under section 8123(a) of FECA, to
have a physician of her choosing present at the examination by Dr. Thrush. Therefore, OWCP
could not rely on the opinion of Dr. Thrush to justify its termination action.
In a May 9, 2015 letter, appellant reiterated her request for total disability beginning
December 21, 2013 as she had completed the clinical pastoral education residency program on
December 20, 2013 and that wage-loss compensation continued to be paid at the reduced amount
from December 21, 2013 through February 8, 2014 when benefits had been terminated. She
noted that, from December 21, 2013 through February 8, 2014, she was not employed and had no
other source of income.
In a June 8, 2015 letter, appellant again advised OWCP that her stipend in the clinical
pastoral education residency program ended on December 20, 2013 and that she had not received
any pay in connection with the program after that date. Appellant submitted an Internal Revenue
Service (IRS) Form 1099G showing that she received $7,514.00 in unemployment compensation
in 2014.8
In a Form EN1032 signed on June 7, 2015, appellant indicated that she had $2,466.26 in
income during the 15 months prior to June 7, 2015 due to selling various items through the
ebay.com and craigslist.com websites and through yard sales.9
In a June 12, 2015 letter, OWCP noted that, in order to evaluate whether she was
underpaid for this period, it needed copies of her 2013 and 2014 tax returns. It indicated that the
compensation reduction was calculated on appellant’s annual earnings from the stipend she
received for the year 2013. It advised that, upon receipt of her tax returns, a decision would be
made regarding whether she was underpaid wage-loss compensation for the period December 21,
2013 to February 8, 2014.

7

Docket No. 14-1302 (issued May 5, 2015).

8

In a July 2, 2015 e-mail, appellant advised OWCP that an IRS official told her that her taxable income in 2014
did not meet the minimum threshold for filing a tax return.
9

In a June 16, 2015 letter, appellant indicated that she also had an online store on the zazzle.com website since
2009 but that she had not made any sales.

6

Following the Board’s reversal of the February 9, 2014 termination of appellant’s wageloss compensation, OWCP made a payment to appellant on July 10, 2015 which reinstated her
total wage-loss compensation effective February 9, 2014. The amount of reinstated wage-loss
compensation beginning February 9, 2014 was reduced by periodic deductions for HBI
premiums under code 104.10
On August 13, 2015 appellant received a Standard Form 2809 which she completed on
May 15, 2006 in order to elect HBI coverage with BCBS under code 104. The portion of the
form to be completed by the relevant agency was initially completed on May 16, 2006 by an
official of appellant’s former employing establishment, U.S. Courts, Office of the Federal Public
Defender. However, an unidentified individual had struck out the “Effective date of action”
which had been listed as May 16, 2006 and replaced it with the date February 9, 2014. The
document was submitted in response to a July 9, 2015 letter in which OWCP asked the former
employing establishment to submit any HBI enrollment forms completed by appellant that it had
in its possession. OWCP advised the former employing establishment that it was deducting HBI
premiums from appellant’s continuing wage-earning compensation payments and that OWCP
would “now be the employing office for health insurance purposes.”
In a September 17, 2015 letter, OWCP advised appellant that it had previously asked her
to submit her tax returns from 2013 and 2014 but that it had not received them. It again
requested that she submit a copy of her tax return from 2013. OWCP also requested a statement
from the IRS official who had advised her that she did not have to file a tax return for 2014.
In an October 8, 2015 letter, appellant indicated that she only had a brief conversation
with the IRS official and would not be able to obtain a statement from the official.11 She
asserted that she should be refunded for the HBI premium deductions for the period February 9,
2014 to May 4, 2015 because her HBI coverage had been terminated for that period.
In a November 29, 2015 letter, appellant again advised OWCP of her belief that she was
still due reimbursement of HBI premiums deducted from her wage-loss compensation for the
period February 9, 2014 to May 4, 2015. She argued that her request for reimbursement was
properly directed to OWCP because the deductions were made by OWCP. Appellant also
argued that she was entitled to total wage-loss compensation for the period December 21, 2013
to February 8, 2014. She indicated that her stipend from the clinical pastoral education residency
program ended on December 20, 2013 and that she was not in receipt of any wages from any
form of employment.
In a December 31, 2015 letter, OWCP advised appellant that HBI premium deductions
for the period February 9 to May 4, 2015 were correct and were done in accordance with her
Standard Form 2809 signed on January 12, 2014 and her January 23, 2014 letter requesting
reinstatement of HBI coverage. It noted that the evidence of record showed that HBI premium
10

On July 10, 2015 OWCP paid appellant $52,565.75 in wage-loss compensation for the period February 9, 2014
to June 27, 2015 through an electronic transfer. Before arriving at this amount, OWCP deducted $3,200.04 for HBI
coverage under code 104.
11

Appellant also submitted documents of general application regarding the filing of tax returns.

7

refunds issued to her were proper and complete and that there was no pending HBI premium
refund. OWCP informed appellant that if she had evidence showing that she was due an HBI
premium refund from OWCP, rather than from her employing establishment, she should submit
the evidence within 30 days. It indicated that appellant had not submitted her tax return from
2013 or a signed statement listing the total monetary amount of the stipend she was paid in 2013.
Moreover, she had not submitted a statement detailing any other source of income in 2013 (such
as from selling items online). OWCP informed appellant that she had 30 days to submit the
requested information, after which it would issue a formal decision regarding these matters.
In a December 31, 2015 letter received on January 5, 2016, appellant again expressed her
belief that she was underpaid wage-loss compensation due to matters relating to her HBI
coverage and her receipt of a stipend in 2013.
In a February 4, 2016 decision, OWCP determined that appellant was not entitled to
reimbursement of HBI premiums for the period February 9, 2014 through May 4, 2015. It noted
that, when appellant’s FECA benefits were terminated, a transfer of her HBI enrollment package
was made to her employing establishment. OWCP indicated that, in order for appellant to keep
her HBI coverage, regardless of whether she was receiving FECA or OPM benefits, she was
required to pay premiums for HBI. It noted that there was no evidence explaining why appellant
was entitled to any HBI reimbursement from OWCP for the period February 9, 2014 to
May 4, 2015. OWCP indicated that it advised appellant that all reimbursements regarding HBI
premiums had been processed. It noted that, in a December 31, 2015 letter, it informed her that
she had 30 days to submit additional evidence regarding the matter. It indicated that no new
evidence had been submitted by appellant and that, to date, sufficient evidence had not been
received to establish that she was entitled to a reimbursement of HBI premiums for the period
February 9, 2014 to May 4, 2015 from OWCP.
On February 12, 2016 OWCP made a supplemental payment to appellant for the period
January 1 to February 8, 2014 to reflect 100 percent loss of wage-earning capacity for that
period.12
In an April 7, 2016 decision, OWCP determined that appellant had not been underpaid
wage-loss compensation for the period December 20 to 31, 2013. It noted that, in an April 3,
2013 e-mail and May 9, 2015 letter, appellant advised that she was in the clinical pastoral
education resident program with the Department of Veterans Affairs for 40 hours a week and
that she received a stipend for her participation in this program. OWCP indicated that the
evidence of record revealed that she completed the program on December 20, 2013. It noted
that, on several occasions, it had requested that appellant submit a copy of her 2013 income tax
return, as well as a statement identifying the stipend pay she received in 2013. OWCP indicated
that appellant had not provided the information requested. It noted that appellant was advised
that she was entitled to any underpayment from December 20 to 31, 2013 if she documented her
earnings for this period.13 OWCP indicated that, on numerous occasions, it afforded appellant 30
12

Appellant had previously received compensation reflecting a 100 percent loss of wage-earning capacity for the
period February 9, 2014 and continuing.
13

OWCP indicated that it compensated appellant for wage loss from January 1, to February 8, 2014 because she
had not received any stipend or earnings for 2014.

8

days to submit the evidence requested, but that she did not submit such evidence. Appellant also
had not submitted evidence supporting that she received a stipend in 2013. OWCP noted that,
regardless of whether appellant completed the program on December 20, 2013, it was unclear
whether the stipend she received was paid for all of 2013, including the period December 20 to
31, 2013. This information was needed to determine whether any amount paid to appellant for
the period December 20 to 31, 2013 needed to be applied to her monthly wage-loss benefits in
order to evaluate whether any underpayment was due to her for this period. OWCP indicated
that appellant failed to submit the requested information and found insufficient evidence to
support authorization for an underpayment of wage-loss compensation for that period.
LEGAL PRECEDENT -- ISSUE 1
An employee entitled to disability compensation may continue his or her health benefits
under the Federal Employees Health Benefits (FEHB) Program. The regulations of the Office of
Personnel Management (OPM), which administers the FEHB Program, provide guidelines for
the registration, enrollment, and continuation of enrollment for federal employees. In this
connection, 5 C.F.R. § 890.502(a) provides that employees and annuitants are responsible for
paying the enrollee share of the cost of enrollment for every pay period during which they are
enrolled. An employee or annuitant incurs a debt to the United States in the amount of the
proper employee or annuitant withholding required for each pay period during which they are
enrolled if the appropriate health benefits withholdings or direct premium payments are not
made.14
ANALYSIS -- ISSUE 1
OWCP accepted that on November 1, 2006 appellant sustained multiple left knee and
right shoulder conditions due to a fall from a ladder at work. Appellant stopped work and
received wage-loss compensation benefits. She was terminated by the employing establishment
on May 22, 2007, but continued to receive wage-loss compensation on the periodic rolls. By
decision dated February 25, 2010, OWCP terminated appellant’s wage-loss compensation
benefits effective March 14, 2010. In a June 6, 2012 decision, the Board reversed OWCP’s
termination of appellant’s wage-loss compensation effective March 14, 2010 and OWCP later
reinstated her wage-loss compensation retroactive to March 14, 2010. In December 2013 and
January 2014 OWCP reimbursed appellant for the HBI premiums for BCBS coverage that were
deducted from her compensation payments during the period March 14, 2010 to
January 11, 2013. It noted that appellant’s HBI plan had been terminated on March 14, 2010 and
indicated that HBI premium deductions (under code 104) were made for the period March 14,
2010 to January 11, 2013 despite the termination of the HBI plan. OWCP advised that it had
been confirmed that appellant could not use her HBI plan for this period and that the refund was
appropriate given her inability to use the HBI plan.
In a January 28, 2014 decision, OWCP again terminated appellant’s wage-loss
compensation effective February 9, 2014. In a May 5, 2015 decision, the Board reversed
OWCP’s termination of appellant’s wage-loss compensation effective February 9, 2014.
14

5 C.F.R. § 890.502(a).

9

Following the Board’s reversal of the termination action, OWCP made a payment to appellant on
July 10, 2015 which reinstated her total wage-loss compensation effective February 9, 2014.
The amount of reinstated wage-loss compensation beginning February 9, 2014, however, was
reduced by periodic deductions for HBI premiums in the amount of $3,200.04 under code 104.
Appellant claimed that she was entitled to reimbursement of those HBI premium deductions for
the period February 9, 2014 to May 4, 2015 because she had no access to health insurance during
that period. In a February 4, 2016 decision, OWCP denied appellant’s claim for reimbursement
of HBI premium deductions for the period February 9, 2014 to May 4, 2015.
The Board finds the case is not in posture for decision regarding whether appellant is
entitled to reimbursement of HBI premiums for the period February 9, 2014 to May 4, 2015.
In its February 4, 2016 decision denying reimbursement of HBI premiums for the period
February 9, 2014 to May 4, 2015, OWCP noted that a transfer of appellant’s HBI enrollment
package was made to her former employing establishment, U.S. Courts, Office of the Federal
Public Defender. It indicated that, in order for appellant to keep her HBI coverage, regardless of
whether she was receiving FECA or OPM benefits, she was required to pay premiums for HBI.
OWCP noted that, to date, sufficient evidence had not been received to support that she was
entitled to a reimbursement from OWCP of HBI premiums for the period February 9, 2014 to
May 4, 2015.
However, in denying appellant’s claim for reimbursement of HBI premiums for the
period February 9, 2014 to May 4, 2015, OWCP did not adequately explain the basis for its
denial. In deciding matters pertaining to a given claimant’s entitlement to compensation
benefits, OWCP is required by statute and regulation to make findings of fact.15 OWCP
procedures further specify that a final decision of OWCP “should be clear and detailed so that
the reader understands the reason for the disallowance of the benefit and the evidence necessary
to overcome the defect of the claim.”16 These requirements are supported by Board precedent.17
In its February 4, 2016 decision and prior communications to appellant,18 OWCP
suggested that appellant’s former employing establishment, U.S. Courts, Office of the Federal
Public Defender, was the only entity responsible for reimbursing her HBI premiums for the
period beginning February 9, 2014. The Board notes that appellant was terminated from her
former employing establishment on May 22, 2007 and that OWCP did not provide support for its
suggestion that her former employing establishment was responsible for reimbursing her HBI
5 U.S.C. § 8124(a) provides that OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
15

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5c(3)(e)
(February 2013).
17

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

18

In a May 21, 2015 letter, OWCP noted that appellant’s HBI enrollment had been transferred back to her
employing establishment, U.S. Courts, Office of the Public Defender, and advised her that, if any HBI deductions
for BCBS were made from February 9, 2014 to the present, then she had to address the issue with her employing
establishment.

10

premiums for the claimed period. It did not cite to relevant statutes, procedures, regulations, or
Board precedent to support this ostensible position. OWCP indicated that appellant’s HBI
coverage had been transferred to her former employing establishment, but it did not provide
adequate support for this statement.19 Moreover, OWCP failed to articulate a reason for not
reimbursing HBI premiums for the period February 9, 2014 to May 4, 2015 (the second period
appellant’s benefits had been terminated and during which the termination was reversed by the
Board) for the same reason that it previously reimbursed her for HBI premiums deducted for the
previous period of termination (March 14, 2010 to January 11, 2014), which was reversed by the
Board.
For these reasons, OWCP’s decision denying reimbursement of HBI premium deductions
for the period February 9, 2014 to May 4, 2015 would not allow appellant to understand the
reason for the disallowance and the evidence necessary to overcome the defect of her claim.20
Therefore, the case shall be remanded to OWCP for further consideration of this matter, to be
followed by the issuance of a de novo decision containing adequate facts and findings.
LEGAL PRECEDENT -- ISSUE 2
Under 5 U.S.C. § 8115(a), wage-earning capacity is determined by the actual wages
received by an employee if the earnings fairly and reasonably represent his or her wage-earning
capacity. Generally, wages actually earned are the best measure of wage-earning capacity and,
in the absence of evidence showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.21 The formula for
determining loss of wage-earning capacity, developed in the case of Albert C. Shadrick,22 has
been codified at section 10.403(c)-(e) of OWCP’s regulations.23 Under the Shadrick formula,
OWCP calculates an employee’s wage-earning capacity in terms of percentage by dividing the
employee’s actual earnings (or constructed earnings) by the current or updated pay rate for the
position held at the time of injury.24 The employee’s wage-earning capacity in dollars is
computed by first multiplying the pay rate for compensation purposes, defined in 20 C.F.R.
§ 10.5(a) as the pay rate at the time of injury, the time disability begins or the time disability
19

On January 30, 2014 OWCP received a Standard Form 2809 in which appellant elected to have HBI coverage
under BCBS (code 104) effective January 12, 2014. A portion of the form was completed by an OWCP official as
OWCP was designated as the entity administering the coverage. On August 13, 2015 OWCP received a Standard
Form 2809 which appellant completed on May 15, 2006 in order to elect HBI coverage with BCBS under code 104.
The portion of the form to be completed by the relevant agency was initially completed on May 16, 2006 by an
official of appellant’s former employing establishment, U.S. Courts, Office of the Federal Public Defender.
However, an unidentified individual had struck out the “Effective date of action” which had been listed as May 16,
2006 and replaced it with the date February 9, 2014. The Board notes that, given the manner in which the form was
altered, it would not effectuate a transfer of HBI coverage to appellant’s former employing establishment.
20

See supra note 16.

21

E.W., Docket No. 14-584 (issued July 29, 2014); Dennis E. Maddy, 47 ECAB 259, 262 (1995).

22

5 ECAB 376 (1953).

23

20 C.F.R. § 10.403(c)-(e).

24

Id. at § 10.403(c)-(d).

11

recurs, whichever is greater, by the percentage of wage-earning capacity. The resulting dollar
amount is then subtracted from the pay rate for compensation purposes to obtain loss of wageearning capacity.25 The regulations further provide that the employee’s wage-earning capacity in
terms of percentage is computed by dividing the employee’s earnings by the current pay rate.26
ANALYSIS -- ISSUE 2
In early-2013 appellant reported to OWCP that she had been employed since April 19,
2012 by the Department of Veterans Affairs as a resident in a clinical pastoral education
residency program and that she had received a stipend while she was participating in this
program. She later advised that the program ended December 20, 2013 and claimed that she
should have received total wage-loss compensation (rather than partial wage-loss compensation)
for the period December 20 to 31, 2013 because she did not have income for this period which
OWCP had included when calculating her loss of wage-earning capacity.27 In an April 7, 2016
decision, OWCP determined that it had properly calculated appellant’s wage-loss compensation
for the period December 20 to 31, 2013.
In its April 7, 2016 decision denying appellant’s claim for increased wage-loss
compensation from December 20 to 31, 2013, OWCP noted that it had requested that appellant
submit a copy of her 2013 income tax return, as well as a statement identifying the stipend pay
she received in 2013. It advised appellant that it needed this information so that it could
determine whether her claim for increased wage-loss compensation from December 20
to 31, 2013 was valid.28
The Board finds that OWCP properly explained that it needed specific information
regarding the payment of the stipend, either through a copy of appellant’s 2013 tax return or any
other proof establishing the period covered by the stipend. OWCP believed it was likely the
stipend went through the end of the calendar year even though the actual program ended on
December 20, 2013. Despite the numerous requests by OWCP, appellant failed to provide the
requested information. OWCP properly explained the basis for its reasoning that appellant had
earnings during the period December 20 to 31, 2013, such that she would only be entitled to
partial wage-loss compensation for this period.
The Board finds that OWCP properly denied the findings of an underpayment of wageloss compensation benefits under the wage-earning capacity determination.

25

20 C.F.R. § 10.403(e).

26

Id. at § 10.403(d).

27

In determining the percentage of appellant’s loss of wage-earning capacity from April 12, 2012 through
December 31, 2013, OWCP applied the principles of the Albert C. Shadrick case, supra note 22, and determined that
she had partial wage loss during this period. Effective January 1, 2014, OWCP paid appellant total wage-loss
compensation on the periodic rolls.
28

See supra notes 22 through 26 explaining how earned wages are incorporated into the Shadrick calculation for
determining loss of wage-earning capacity.

12

CONCLUSION
The Board finds the case is not in posture for decision regarding whether appellant is
entitled to reimbursement of HBI premiums for the period February 9, 2014 to May 4, 2015.
The Board also finds that OWCP properly calculated her wage-loss compensation for the period
December 20 to 31, 2013.
ORDER
IT IS HEREBY ORDERED THAT the April 7 decision of the Office of Workers’
Compensation Programs is affirmed and the February 4, 2016 decision of OWCP is set aside,
and the case is remanded to OWCP for further action consistent with this decision.
Issued: October 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

13

